Opinion

PER CURIAM.
The resolution of these appeals, which concern the identical legal issue, involving the construction of General Statutes 8-3 (d), is controlled by our Supreme Court’s decision in Wilson v. Planning & Zoning Commission, 260 Conn. 399, 796 A.2d 1187 (2002). In Wilson v. Planning & Zoning Commission, 53 Conn. App. 182, 729 A.2d 791 (1999), this court held that the East Granby planning and zoning commission could *526establish a new effective date for a certain zone change and publish notice before the new effective date. We therefore reversed the trial court’s determination that the commission’s failure of notice rendered its decision null and void. In the present cases, the trial court applied that reasoning with respect to certain actions by the East Lyme zoning commission.
In Wilson v. Planning & Zoning Commission, supra, 260 Conn. 399, the Supreme Court reversed our decision and determined that the failure to comply with statutory; General Statutes § 8-3 (d); publication requirements rendered the commission’s decision null and void, and that the commission could not retroactively validate an invalid zone change by fixing a new effective date and publishing notice. Id., 405. Although the trial court correctly applied the holding of this court in Wilson v. Planning & Zoning Commission, supra, 53 Conn. App. 182, the Supreme Court’s subsequent reversal of our judgment requires that we reverse the trial court’s judgments.1
The judgments are reversed and the cases are remanded with direction to render judgments sustaining the appeals and vacating the zone changes in the first case and the amendment to the zoning regulations in the second case.

 The trial court rendered its judgments on July 26, 2001.